DETAILED ACTION
Applicant’s response to the previous Office action has been considered and entered.

This is the Second Notice of Allowance of claims 1-9 and 11-34 as amended and/or filed in Applicant’s 05/18/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 09 January 2018 (20180109).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional application number 62/615,377 filed on 09 January 2018 (20180109).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 09/08/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/08/2021 submission(s) of Information Disclosure Statement (IDS) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS initialed and dated by the Examiner is/are attached to the instant Office action.

Allowable Subject Matter
Claims 1-9 and 11-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record of US 20130226371 A1 to Rovik et al. (Rovik) in view of MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, US 5825283 A to Cambi and US20180097905A1 to Todasco et al. (Todasco) fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art fails to teach or render obvious inter alia a method for vehicular monitoring and control of a vehicle, comprising: receiving at the vehicle a first copy of a control command for an operation of the vehicle over a first communication protocol; receiving at the vehicle a second copy of the control command over a second communication protocol; comparing the received first and second copies of the control command to determine whether the first copy is identical to the second copy; executing the control command to execute the operation of the vehicle when the first copy is identical to the second copy; and rejecting the control command to deny execution of the operation of the vehicle when the first copy differs from the second copy, and performing: receiving at the vehicle a third copy of the control command over a third communication protocol; determining whether the third copy is identical to the second copy; executing the control command when the third copy is identical to the second copy; and rejecting the control command again when the third copy differs from the second copy; and providing information including at least one of: a speed of the vehicle, an acceleration of the vehicle or a brake status of the vehicle to other vehicles in proximity of the vehicle by periodically broadcasting by the vehicle the information using any of the first communication protocol, the second communication protocol or the third communication protocol as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211202                                                                                                                                                                                                       
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665